Exhibit GETTY REALTY CORP. ANNOUNCES FINANCIAL RESULTS FOR THE QUARTER AND SIX MONTHS ENDED JUNE 30, 2009 JERICHO, NY, August 4, 2009 Getty Realty Corp. (NYSE-GTY) (“Getty or the Company”) today reported its financial results for the quarter and six months ended June 30, 2009. Net earnings increased by $3.0 million to $13.6 million for the quarter ended June 30, 2009, as compared to $10.6 million for the quarter ended June 30, 2008. Net earnings increased by $1.5 million to $23.5 million for the six months ended June 30, 2009, as compared to $22.0 million for the respective prior year period. Earnings from continuing operations increased by $1.2 million to $10.5 million for the quarter ended June 30, 2009, as compared to $9.3 million for the quarter ended June 30, 2008. Earnings from continuing operations was $20.1 million for each of the six month periods ended June 30, 2009 and 2008. Earnings from discontinued operations, primarily comprised of gains on dispositions of real estate, were $3.1 million and $3.4 million for the quarter and six months ended June 30, 2009, respectively, as compared to $1.4 million and $1.9 million for the respective prior year periods. The $3.0 million and $1.5 million increase in net earnings for the quarter and the six months ended June 30, 2009, respectively, were principally due to increased gains on dispositions of real estate, lower interest expense and reductions in various operating expenses as compared to the respective prior year periods, partially offset by $1.1 million of impairment charges included in the quarter and six months ended June 30, 2009. The changes in the components of net earnings are discussed further below. Funds from operations, or FFO, increased by $1.1 million to $13.3 million for the quarter ended June 30, 2009 and decreased by $0.4 million to $25.5 million for the six months ended June 30, 2009, as compared to $12.2 million and $25.9 million for the respective prior year periods. Adjusted funds from operations, or AFFO, increased by $2.1 million to $13.8 million for the quarter ended June 30, 2009 and increased by $1.4 million to $26.1 million for the six months ended June 30, 2009, as compared to $11.7 million and $24.7 million for the respective prior year periods. Certain items, which are included in the changes in net earnings, are excluded from the changes in FFO and AFFO. The changes in FFO for the quarter and six months ended June 30, 2009 were primarily due to the changes in net earnings discussed above and further below but exclude decreases in depreciation and amortization expense and increases in gains on dispositions of real estate. The increases in AFFO for the quarter and six months ended June 30, 2009 also exclude decreases in deferred rental revenue, net amortization of above-market and below-market leases and increases in impairment charges (which are included in net earnings and FFO but are excluded from AFFO). FFO and AFFO are supplemental non-GAAP measures of the performance of real estate investment trusts and are defined and reconciled to net earnings in the financial tables at the end of this release. Diluted net earnings per share increased by $0.12 per share for the quarter ended June 30, 2009 and increased by $0.06 per share for the six months ended June 30, 2008 to $0.55 per share and $0.95 per share, respectively, as compared to $0.43 per share and $0.89 per share for the respective prior year periods. Diluted FFO per share increased by $0.05 per share for the quarter ended June 30, 2009 and decreased by $0.01 per share for the six months ended June 30, 2009 to $0.54 per share and $1.03 per share, respectively, as compared to $0.49 per share and $1.04 per share for the respective prior year periods. Diluted AFFO per share increased by $0.09 per share for the quarter ended June 30, 2009 and increased by $0.05 per share for the six months ended June 30, 2009 to $0.56 per share and $1.05 per share, respectively, as compared to $0.47 per share and $1.00 per share for the respective prior year periods. Revenues from rental properties included in continuing operations increased by $0.2 million for the quarter ended June 30, 2009 but decreased by $0.2 million for the six months ended June 30, 2009 to $20.3 million and $40.1 million, respectively, as compared to $20.1 million and $40.3 million for the respective prior year periods. Rent received increased by $0.2 million to $19.8 million for the quarter ended June 30, 2009 and by $0.5 million to $39.6 million for the six months ended June 30, 2009, as compared to the respective prior year periods.
